DETAILED ACTION
Examiner acknowledges receipt of the reply filed 10/26/2022, in response to the nonfinal office action mailed 4/28/2022.
Claims 1, 3-7, 18-20, 22, 23, 25, 26, 32-34, 37, 39, 40, 45, 46, and 50-54 are pending. Claims 8 and 9 have been canceled.  Claims 50-54 are newly added.  
Claims 22, 23, 25, 26, and 32 are rejoined herein
Claims 34, 37, 39, 45 and 46 remain withdrawn from further consideration for the reasons made of record. 
Claims 1, 3-7, 18-20, 22, 23, 25, 26, 32-33, and 50-54 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22, 23, 25, 26, and 32 are rejoined herein and being examined on the merits.
The albumin variant polypeptide species have been rejoined for prosecution, the restriction requirement between albumin variant polypeptide species as set forth in the Office action mailed on 10/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Specification- withdrawn
The objection to the specification is withdrawn in view the amendment filed 10/26/2022. 

Claim Objections- withdrawn
the objection of claims 3, 18, and 19 is withdrawn in view the amendment filed 10/26/2022.

Claim Rejections - 35 USC § 101- withdrawn, in part
The rejection of claims 1, 3-8, 20, and 40 under 35 U.S.C. 101 is withdrawn in view the amendment filed 10/26/2022.

Claim Rejections - 35 USC § 112- withdrawn
the rejection of claims 1, 3-9, 18-20, 33, and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 10/26/2022.
The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 10/26/2022.

Claim Rejections - 35 USC § 102 - withdrawn
the rejection of claims 1, 3, 4, 5, 8, 20, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Delahey (U.S. 2015/0065687 (Mar. 2015)-  previously cited), is withdrawn in view the amendment filed 10/26/2022.
The rejection of claims 1, 3, 4, 20, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Madison et al. (PNAS 91:6476-6480 (1994)), is withdrawn in view the amendment filed 10/26/2022.
 The rejection of claims 1, 3, 6, 20, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Berezenko et al. (U.S. 2007/0185315), is withdrawn in view the amendment filed 10/26/2022.
The rejection of claims 1, 3, 6, 20, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (Chemistry Letters 38:776-777 (2009)), is withdrawn in view the amendment filed 10/26/2022.
The rejection of claims 1, 3, 4, 5, 8, 20, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Delahey (U.S. 2015/0065687 (Mar. 2015)-  previously cited), is withdrawn in view the amendment filed 10/26/2022.
The rejection of claims 1, 3-8, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majorek et al. (Mol. Immunol. 52:174-182 (2012)), is withdrawn in view the amendment filed 10/26/2022.

Response to Arguments
Applicant’s amendment and arguments, filed 10/26/2022, with respect to the above objections and rejections have been fully considered and are persuasive.  Therefore, the objections and rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 10/26/2022.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- new objection
Claims 1, 18, 25, 32, and 33 are objected to because of the following informalities: this is a new objection necessitated by the amendment filed 10/26/2022.
Claim 1 recites the acronym “FcRn” which should be written out in full name in the first order of appearance in the claims.
Claim 18 should be amended to recite “SEQ ID NOs [[NOS]]”.
Claim 25 should be amended to recite “a)[[.]] … b)[[.]] …c)[[.]]” for each of a)-l).  The claim should only contain a period at the end of the sentence, not within the claim.
Claim 32 should be amended to recite “claim 1, comprising 
Claim 33 should be amended to recite “claim 1, comprising .
Appropriate correction is required.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 22, 23, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by the amendment filed 10/26/2022.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claims 3-7, 22, 23, 25, and 26 recite an albumin variant polypeptide, comprising at least one amino acid substitution selected from the group consisting of F19L, L248, A88V, K93E, F149S, K190E, S192P, Q196R, and K199E, wherein the substitutions are relative to SEQ ID NO:2 [human albumin], wherein said albumin variant polypeptide specifically binds FcRn, and wherein the albumin variant further comprises one or more additional substitutions at the recited Markush grouping positions.  Claims 4-7 recite specific point mutations. Claims 22, 23, 25, and 26 recite FcRn protein binding affinities at recited pH values.
The instant specification teaches that human serum albumin, as well as immunoglobulin G (IgG) proteins, can be rescued from the endocytic pathway through binding to the neonatal Fc receptor (FcRn). While albumin has negligible affinity to FcRn at neutral pH, it acquires an affinity in the low micromolar range to FcRn within the acidic environment of the endosome. Binding at low pH to FcRn protects albumin from lysosomal degradation while the absence of an appreciable affinity at neutral pH facilitates re-release into the plasma upon recycling back to the cell surface. This pH-dependent process of FcRn-mediated recycling results in albumin having an extended half-life of approximately 19 days in human serum.  FcRn binds near the interface of domains 1 and 3 on albumin. While residues from both domains participate in binding, the interaction is dominated by contributions from domain 3. High concentrations of serum albumin drive the binding reaction forward within the endosome.  Modifications in domain 3 that improve FcRn binding at low pH also concurrently enhance the affinity at neutral pH (specification at paras. [0003]-[0005]).
FcRn is a heterodimer of a non-polymorphic MHC class I-like alpha chain (SEQ ID NO:5) and β2 microglobulin (SEQ ID NO:18). Domain 1 shall be defined herein as amino acid numbers 1-199 of SEQ ID NO:2 or as SEQ ID NO:6. Domain1 1 contributes a small number of residues that interact directly with FcRn but contains numerous loops and helices that provide structural stability for the interaction. Additionally, Domain 1 undergoes significant structural rearrangements with respect to Domain 3 upon FcRn binding. Accordingly, variants providing additional stability or rigidity within these positions enhance the albumin-FcRn binding even though they are not directly involved in the binding interaction (specification at para. [0036]).
 The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence [specific point mutations] is/are required for the instant claimed albumin variant polypeptides to have the functional characteristics of specifically binding FcRn, much less specificity of binding at the recited pH levels.
(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses albumin polypeptides of instant claim 18 as examples of the instant claimed albumin variant polypeptides.  Albumin variant polypeptide of SEQ ID NOs:9-16 (recited in claim 18) were tested in the working examples and Figs. 3A-B in the instant specification. 
Taken all these together, other than the limited examples, the instant specification does not describe a general correlation between structure and function for the claimed genus of albumin variant polypeptides comprising the recited point mutations having binding specificity for FcRn, including the FcRn binding at the recited pH levels.  
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine what structural feature(s) is required for the claimed albumin variant polypeptide to have the functional characteristics of binding to FcRn.  
There is no requirement as to the amino acid sequence and/or chemical physical properties of the amino acids that contribute to FcRn binding, much less can be modified/substituted and retain FcRn binding.  The amino acids within the instant claim scope include natural and non-natural amino acids.  
The present application is attempting to patent what has not yet been invented and the fact that one of skill in the art can test for the effect used to determine the compounds does not necessarily confer sufficient written description.  The claimed polypeptide sequences would entail testing limitless potential proteins, and one of skill in the art could afterwards still be faced with no hits with the desired functionality.  
In addition, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than albumin variant polypeptides, they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the claimed albumin variant polypeptides to have the functional characteristics of binding FcRn.
(d) representative number of samples:
In the instant case, the genus of instant claimed albumin variant polypeptides recited in instant claims 3-7, 22, 23, 25, and 26, merely includes any albumin variant polypeptides comprising recited point mutations; and instant claim 18 limits the albumin variant polypeptides to specific sequences.
And, as discussed in (a) and (b) above, the instant specification discloses polypeptides of instant claim 18 as examples of the instant claimed albumin variant polypeptides.  The albumin variant polypeptides of claim 18 were tested in the working examples in the instant specification.  
Considering the scope of the genus of instant claimed albumin variant polypeptides, the instant specification fails to provide sufficient examples to describe the entire genus of albumin variant polypeptide sequences claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of albumin variant polypeptides wherein the polypeptide specifically binds FcRn; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7, 18, 19, 32, and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by the amendment filed 10/26/2022.
Claims 3-7, 18, 19, 32 and 33 depend from claim 1.  Claim 1 recites an albumin variant polypeptide, comprising at least one amino acid substitution selected from the group consisting of F19L, L248, A88V, K93E, F149S, K190E, s192P, Q196R, and K199E, wherein the substitutions are relative to SEQ ID NO:2, and wherein said albumin variant polypeptide specifically binds FcRn. 
Dependent claims 3-7 recite a Markush groupings of additional amino acid substitutions that can be made in the claimed albumin variant polypeptides, beyond the nine specific point mutations recited in claim 1.  Claims 3-7 are deemed to be broader in scope than claim 1 because claims 3-7 recite further point mutations which increase the scope of albumin variant polypeptides that fall within the claim scope of claim 1.  
Dependent claims 18 and 19 recite SEQ ID NOs: 9-17 and a Markush grouping of specific point mutations, respectively.  The recited albumin variant polypeptides encompass additional point mutations that are not recited in claim 1.  For instance, SEQ ID NO: 9 contains K64E, A88V, K93E, F149S, K190E, S192P, Q196R, and K199E. SEQ ID NO: 10 contains F19L, K20E, T76A, A78T, K93E, K106R, F149S, K190E and S192P.  Claims 18 and 19 are deemed to be broader in scope than claim 1 because claims 18 and 19 recite further point mutations which increase the scope of albumin variant polypeptides that fall within the claim scope of claim 1.  
Dependent claim 32 recites: The albumin variant polypeptide of claim 1, comprising an amino acid sequence having, wherein said albumin variant polypeptide specifically binds to FcRn at a pH of about 5.5.  Claim 32 is deemed to be broader in scope than claim 1 because claim 1 recites a Markush group of specific point mutations/substitutions whereas claim 32 recites at least 90% identity to amino acid positions 1-199 of SEQ ID NO: 2.
Dependent claim 33 recites an amino acid sequence having at least 90% identity to SEQ ID Nos: 9-17.  The recited albumin variant polypeptides encompass additional point mutations that are not recited in claim 1.  For instance, SEQ ID NO: 9 contains K64E, A88V, K93E, F149S, K190E, S192P, Q196R, and K199E. SEQ ID NO: 10 contains F19L, K20E, T76A, A78T, K93E, K106R, F149S, K190E and S192P.  Claim 33 is deemed to be broader in scope than claim 1 because claim 33 recites further point mutations which increase the scope of albumin variant polypeptides that fall within the claim scope of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101- maintained, in part

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Naturally occurring proteins fall within the instant claim scope.

Claim 33 remains/is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.  This rejection is maintained from the office action mailed 4/28/2022, but has been amended to reflect claims filed 10/26/2022.
The claims recite naturally occurring protein albumin variants comprising at least one amino acid substitution in serum albumin domain 1 and/or in a structural region that does not directly interact with than FcRn polypeptide, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences of the naturally occurring protein.
As set forth below, embodiments of naturally occurring serum albumin proteins read on the instant claims.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in MPEP § 2106.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the protein being claimed is naturally occurring.
Claim 33 recites an amino acid sequence having at least 90% sequence identity SEQ ID Nos:9-17, wherein said albumin variant polypeptide specifically binds to FcRn at a pH of about 5.5.  
SEQ ID NO:18 of U.S. 2003/0125247 (previously cited) is the amino acid sequence of mature human serum albumin; 100% identity with instant SEQ ID NO:2.  
Instant SEQ ID NO:9 has 98.8% identity with instant SEQ ID NO:18 of U.S. 2003/0125247.  Instant SEQ ID NO:10 has 98.6% identity with instant SEQ ID NO:18.  Instant SEQ ID NO: 11 has 98.4% identity with instant SEQ ID NO:18.  Instant SEQ ID NO: 12 has 98.1% identity with instant SEQ ID NO:18.  Instant SEQ ID NO: 13 has 98.5% identity with instant SEQ ID NO:18.  Instant SEQ ID NO: 14 has 98.4% identity with instant SEQ ID NO:18.  Instant SEQ ID NO: 15 has 99.3% identity with instant SEQ ID NO:18.  Instant SEQ ID NO: 16 has 99% identity with instant SEQ ID NO:18. Instant SEQ ID NO: 17 has 98.6% identity with instant SEQ ID NO:18. 
As evidenced by Chaudhury et al. (Biochemistry 45:4983-4990 (2006), FcRn binds albumin in a pH-dependent manner (p. 4983).
However, M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties).
Accordingly, naturally occurring human albumin [SEQ ID NO:18 of U.S. 2003/0125247] is deemed to have at least 90% identity with SEQ ID NOs:9-17 and read on the instant claims.
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
Examiner expressly notes that claim 33 recites that the albumin variant polypeptide binds to FcRn at a pH of about 5.5.  The reference Chaudhury et al. (Biochemistry 45:4983-4990 (2006), teach that albumin binds MHC-related Fc receptor for IgG (FcRn) in a pH-dependent manner. Protein binding at a pH of about 5.5 is deemed to be an inherent property of human albumin, e.g., [SEQ ID NO:18 of U.S. 2003/0125247].
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claim 33 does not qualify as eligible subject matter.
Response to arguments
Applicant traversed the rejection at page 11 of the reply filed 10/26/2022.  Applicant amended claim 1 to recite the claim limitations of claim 9.  
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
As noted in the above rejection, claim 33 encompasses albumin variant polypeptides that read on naturally occurring human albumin because claim 33 recites “at least 90% sequence identity”.

Allowable Subject Matter
Claims 1, 20, 40, and 50-54 recite allowable subject matter.  However, please see the above objection for claim 1.  Claims 20, 40, and 50-54 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The closest prior to the instant claims is the following:
Delahey (U.S. 2015/0065687 (Mar. 2015)- previously cited) teaches albumin variants having altered plasma half-life compared with the parent albumin (abstract).  Delahey teaches an albumin variant which has one or more (several) alterations in Domain I of the albumin and has an altered binding affinity to FcRn compared with the binding affinity of a parent albumin (claim 1).  The one or more (several) alterations in Domain I are selected from positions corresponding to any of positions from 78 to 88 and/or from any of 105 to 120 of SEQ ID NO: 2 (mature human albumin).  SEQ ID NO:2 of Delahey as 100% identity with instant SEQ ID NO:2.  The substitution at amino acid position N111 to D, G, H, R, Q or E (claim 9).
Madison et al. (PNAS 91:6476-6480 (1994)- previously cited) teach that there are more than 50 different genetic variants of human serum albumin (abstract).  The reference teaches genetic variant termed Albumin Larino that was identified in Italy.  The naturally occurring albumin variant is H3Y (p. 6477).  The reference further teaches that another naturally occurring mutation at position 3 has been identified, H3Q.  Id.  Table 2 of Madison et al. further discloses other naturally occurring point mutations in human serum albumin domain 1 that were known in the prior art: D1V, E60K, D63N, L66P, E82K, R114G, E119K, H128R, and C177F.
Berezenko et al. (U.S. 2007/0185315- previously cited) teach mutant human serum albumin (claim 1).  Specific mutants include N99H, N99D [recited in instant claim 6], and H67A (claim 10).  
Nakagawa et al. (Chemistry Letters 38:776-777 (2009)- previously cited) teach mutant human serum albumin comprising a K190R substitution.  
Figure 1 of Majorek et al. (Mol. Immunol. 52:174-182 (2012) -previously cited) presents a sequence alignment of serum albumin proteins from human, bovine, equine, and rabbit.  Regarding claims 3-7, as evidenced by Figure 1, rabbit albumin as compared to human serum albumin (instant SEQ ID NO:2) comprises the following amino acid substitutions: V40A, T76A, N111D, V116A, V120A, N130D, I142V, F165L, and K199R.  Horse albumin as compared to human serum albumin (instant SEQ ID NO:2) comprises the following amino acid substitutions: I25V, N130D, and I142V. Bovine albumin as compared to human serum albumin (instant SEQ ID NO:2) comprises the following amino acid substitutions: N111D, N130D, and K199R.

The cited references do not teach or suggest an albumin variant polypeptide comprising at least one amino acid substitution selected from the group consisting of F19L, L248, A88V, K93E, F149S, K190E, s192P, Q196R, and K199E, wherein the substitutions are relative to SEQ ID NO:2, and wherein said albumin variant polypeptide specifically binds FcRn.

Examiner Comment
The closest prior art to SEQ ID NOs: 9-17 is SEQ ID NO:18 of U.S. 2003/0125247 – previously cited (which is the amino acid sequence of mature human serum albumin; 100% identity with instant SEQ ID NO:2).
Instant SEQ ID NO:9 has 98.8% identity with instant SEQ ID NO:18 of U.S. 2003/0125247.  SEQ ID NO:9 contains K64E, A88V, K93E, F149S, K190E, S192P, Q196R, and K199E.
Instant SEQ ID NO:10 has 98.6% identity with instant SEQ ID NO:18 of U.S. 2003/0125247. SEQ ID NO:10 contains F19L, K20E, T76A, A78T, K93E, K106R, F149S, K190E and S192P. 
Instant SEQ ID NO: 11 has 98.4% identity with instant SEQ ID NO:18 of U.S. 2003/0125247.  SEQ ID NO: 11 contains R10G, A88V, K93E, N130D, F149S, K174R, K190E, S192P, Q196R, and K199E.
Instant SEQ ID NO: 12 has 98.1% identity with instant SEQ ID NO:18 of U.S. 2003/0125247.  SEQ ID NO:12 contains G10G, A88V, K93E, N111D, E119G, F149S, K190E, and S102P.
Instant SEQ ID NO: 13 has 98.5% identity with instant SEQ ID NO:18 of U.S. 2003/0125247.  SEQ ID NO:13 contains A88V, K93E, N111D, F149S, R160G, K190E and S192P.
Instant SEQ ID NO: 14 has 98.4% identity with instant SEQ ID NO:18 of U.S. 2003/0125247.  SEQ ID NO:14 contains S5P, A88V, K93E, F149S, K190E, S192P, Q196R, and K199E.
Instant SEQ ID NO: 15 has 99.3% identity with instant SEQ ID NO:18 of U.S. 2003/0125247.  SEQ ID NO:15 contains K93E, F149S, K190E and S192P.
Instant SEQ ID NO: 16 has 99% identity with instant SEQ ID NO:18 of U.S. 2003/0125247. SEQ ID NO:16 contains K93E, F149S, K190E, S192P, Q196R, and K119E.
Instant SEQ ID NO: 17 has 98.6% identity with instant SEQ ID NO:18 of U.S. 2003/0125247.  SEQ ID NO:17 contains A88V, K93E, F149S, K19E, S192P, Q196R, and K199E.

Conclusion
No claims are allowed.
Claims 1, 3-7, 18-20, 22, 23, 25, 26, 32-34, 37, 39, 40, 45, 46, and 50-54 are pending. Claims 34, 37, 39, 45 and 46 are withdrawn. 
Claims 1, 20, 40, and 50-54 are objected.  Claims 3-7, 18, 19, 22, 23, 25, 26, 32 and 33 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Acting Supervisory Patent Examiner of Art Unit 1654